 

 

LEASE

 

 

 

 

 

BY AND BETWEEN

 

 

MENLO BUSINESS PARK, LLC, LESSOR

 

 

AND

 

 

DEPOMED, INC., LESSEE

 

 

 

 

 

 

 

MENLO BUSINESS PARK

1360 O’BRIEN DRIVE

MENLO PARK, CALIFORNIA

 

 

 

 

FEBRUARY 4, 2000

 


 

TABLE OF CONTENTS

Paragraph

 

 

 

 

1.

Lease

 

2.

Initial Term

 

3.

Option to Extend

 

4

Monthly Base Rent

 

5

Additional Rent; Operating Expenses and Taxes

 

6

Payment of Rent

 

7

Security Deposit

 

8

Use

 

9

Hazardous Materials

 

10.

Taxes on Lessee’s Property

 

11.

Insurance

 

12.

Indemnification

 

13.

Tenant Improvement Work

 

14.

Maintenance and Repairs; Alterations; Surrender and Restoration

 

15.

Utilities and Services.

 

16.

Liens

 

17.

Assignment and Subletting

 

18.

Waiver

 

19.

Holding Over

 

20.

Damage or Destruction

 

21.

Eminent Domain

 

22.

Remedies

 

23.

Lessee’s Personal Property

 

24.

Notices

 

25.

Estoppel Certificate

 

26.

Signage

 

27.

Real Estate Brokers

 

28.

Subordination; Attornment

 

29.

No Termination Right

 

30.

Lessor’s Entry

 

31.

Attorneys’ Fees

 

32.

Compliance with CC&Rs

 

33.

Quiet Enjoyment

 

34.

General Provisions

 

 


SCHEDULE OF EXHIBITS

 


 


EXHIBIT “A”


LEGAL DESCRIPTION

 

EXHIBIT “B”

Menlo Business Park Master Plan

 

EXHIBIT “C”

Floor Plan

 

EXHIBIT “D”

Commencement Memorandum

 

EXHIBIT “E”

Tenant Improvement Work

 

EXHIBIT “F”

Estoppel Certificate

 

 

 



L E A S E

Menlo Business Park

1360 O’Brien Drive

Menlo Park, California

 

 

                THIS LEASE, referred to herein as “this Lease,” is made and
entered into as of February 4, 2000 by and between MENLO BUSINESS PARK, LLC, a
California limited liability company, hereafter referred to as “Lessor,” and
DEPOMED, INC., a California corporation, hereafter referred to as “Lessee” or
“DepoMed.”

                RECITALS:

                A.            Lessor is the owner of the real property located
in Menlo Business Park, Menlo Park, California, commonly referred to as 1360
O’Brien Drive, Menlo Park, California, more particularly described on Exhibit
“A” attached hereto and incorporated by reference herein, consisting of a parcel
of land containing approximately 1.13 acres, together with all easements and
appurtenances thereto (the “Land”) and the existing building thereon, referred
to as Building #6, 1360 O’Brien Drive, containing approximately 20,624 rentable
square feet, and all other improvements located thereon, including 72 on-site
parking spaces (collectively, the “Improvements”).  The Land and Improvements
are referred to herein collectively as the “Premises.”  The Premises are shown
on the Menlo Business Park Master Plan attached hereto as Exhibit “B.”  Building
#6 is sometimes referred to herein as “the Building.”  The floor plan of
Building #6 is attached hereto as Exhibit “C.”

                B.            Lessor and Lessee wish to enter into this Lease of
the Premises upon the terms and conditions set forth herein.

                NOW, THEREFORE, the parties agree as follows:

                1.             Lease.  Lessor hereby leases to Lessee, and
Lessee leases from Lessor the Premises at the rental and upon all of the terms
and conditions set forth herein.

                2.             Initial Term.

                                (a)           The initial term of this Lease
(the “initial term”) shall commence on March 15, 2000 (the “Commencement Date”);
provided that Lessee’s obligation to pay rent pursuant to this Lease shall
commence in two phases (“Phase I” and “Phase II”).  Rent shall commence on Phase
I on the Commencement Date, March 15, 2000.  Rent shall commence on Phase II on
May 15, 2000.  The Commencement Date shall be confirmed in writing by Lessor and
Lessee by the execution and delivery of the Commencement Memorandum in the form
attached hereto as “Exhibit “D.”


                                (b)           Phase I shall consist of 14,000
rentable square feet (the “Phase I Premises”).  Phase II shall consist of the
entire Premises, 20,624 rentable square feet as shown on Exhibit “C” attached
hereto.

                                (c)           Lessor hereby grants to Lessee the
right of early possession of the Premises prior to the Commencement Date for the
purpose of preparing the Premises for Lessee’s occupancy upon the execution and
delivery by Lessor and Lessee of this Lease, the delivery by Lessee to Lessor of
the sum of Forty-Eight Thousand Four Hundred Sixty-Six and Forty Hundredths
Dollars ($48,466.40), representing one month of the initial Monthly Base Rent
for the entire Premises, and the delivery by Lessee to Lessor of the Security
Deposit referred to in Paragraph 7.  Lessee shall provide Lessor with evidence
that Lessee’s insurance required by Paragraph 11(a) is in full force and effect
before Lessee takes early possession of the Premises.  Such early occupancy by
Lessee shall be subject to all of the provisions of this Lease except for the
obligation to pay any Monthly Base Rent and Additional Rent hereunder which
shall commence on the Commencement Date.

                                (c)           The initial term of this Lease
shall expire, unless sooner terminated in accordance with the provisions hereof,
on March 14, 2005.

                3.             Option to Extend.

                                (a)           Lessor hereby grants to Lessee one
(1) option to extend the term of this Lease for one period of sixty (60)
calendar months immediately following the expiration of the initial term. 
Lessee may exercise the foregoing option to extend by giving written notice of
exercise to Lessor at least nine (9) months, but not more than twelve (12)
months, prior to the expiration of the initial term of this Lease, time being of
the essence; provided that if Lessee is currently in a state of uncured default
after the expiration of applicable notice and cure periods, if applicable
(referred to herein as “in default”) under this Lease at the time of exercise of
the option or at the commencement date of the option extension period, such
notice shall be void and of no force or effect.  Such option extension period,
if exercised, shall be upon the same terms and conditions as the initial term of
this Lease, including the payment by Lessee of the Operating Expenses pursuant
to Paragraph 5, except that (i) the Monthly Base Rent during the option period
shall be determined as set forth in Paragraph 3(c) hereof, (ii) there shall be
no additional option to extend, and (iii) Lessee shall accept the Premises in
their then “as is” condition and Paragraph 13, Tenant Improvement Work, shall
not apply to the option period.  If Lessee does not exercise the option in a
timely manner the option shall lapse, time being of the essence.

                                (b)           The option to extend granted to
Lessee by this Paragraph 3 is granted for the personal benefit of DepoMed only,
and shall be exercisable only by DepoMed or by a “permitted affiliate” under
Paragraph 17(f) below.  Said option may not be assigned or transferred by said
entity to any assignee or sublessee other than a permitted affiliate.


                                (c)           The initial Monthly Base Rent for
the Premises during the option extension period shall be determined pursuant to
the provisions of this subparagraph (c) and, subject to subparagraph (e) below,
shall equal one hundred percent (100%) of the then current fair market rental
for the Premises as determined by agreement between the Lessor and Lessee, if
possible, and by the process of appraisal if the parties cannot reach agreement.

                                If Lessor and Lessee are unable to agree upon
the then current fair market rent for the Premises, the appraisal shall be
performed by one appraiser if the parties are able to agree upon one appraiser. 
If the parties are unable to agree upon one appraiser, each party shall appoint
an appraiser and the two appraisers shall select a third appraiser.  Each
appraiser selected shall be a member of the American Institute of Real Estate
Appraisers (AIREA) with at least five (5) years of full-time commercial real
estate appraisal experience in the Menlo Park office market.

                                If only one appraiser is selected, that
appraiser shall notify the parties in simple letter form of its determination of
the fair market Monthly Base Rent for the Premises within fifteen (15) days
following its selection.  Said appraisal shall be binding on the parties as the
appraised current “fair market rental” for the Premises which shall be based
upon the then current rental paid by tenants for premises in the vicinity of the
Premises of similar age, size, quality of construction and specifications. If
multiple appraisers are selected, each appraiser shall within ten (10) days of
being selected make its determination of the current fair market Monthly Base
Rent for the Premises in simple letter form.  If two (2) or more of the
appraisers agree on the rent for the Premises, such agreement shall be binding
upon the parties.  If multiple appraisers are selected and two (2) appraisers
are unable to agree on the rent, the fair market Monthly Base Rent for the
Premises shall be determined by taking the mean average of the appraisals;
provided, that any high or low appraisal, differing from the middle appraisal by
more than ten percent (10%) of the middle appraisal, shall be disregarded in
calculating the average.  Said initial Monthly Base Rent shall be adjusted
annually on the anniversary of the commencement of the option term in the manner
determined by the appraisers to be consistent with the then prevailing market
practice for comparable space.

                                If only one appraiser is selected, then each
party shall pay one-half of the fees and expenses of that appraiser.  If three
appraisers are selected, each party shall bear the fees and expenses of the
appraiser it selects and one-half of the fees and expenses of the third
appraiser.

                                (d)           Thereafter, provided that Lessee
has previously given timely notice to Lessor of the exercise by Lessee of the
option to extend the term, Lessor and Lessee shall execute an amendment to this
Lease stating that the initial Monthly Base Rent for the Premises during the
option extension period shall be equal to the determination by appraisal.


                                (e)           Notwithstanding anything to the
contrary contained in subparagraph (c) above, in no event shall the Monthly Base
Rent at the commencement of the option extension period be less than the Monthly
Base Rent in effect immediately prior to the commencement of the option
extension period.

                4.             Monthly Base Rent.

(a)           Commencing on the Commencement Date and continuing on the first
day of each calendar month thereafter during the initial term, Lessee shall pay
to Lessor in monthly installments in advance Monthly Base Rent in lawful money
of the United States as follows:

(1)           Commencing on March 15, 2000 and continuing through May 14, 2000,
the sum of Thirty-Two Thousand Nine Hundred Dollars ($32,900) (14,000 rentable
square feet x $2.35/rentable square foot/month).

(2)           Commencing on May 15, 2000 and continuing through the date
immediately preceding the first anniversary of the Commencement Date, Monthly
Base Rent of Forty-Eight Thousand Four Hundred Sixty-Six and Forty Hundreths
Dollars ($48,466.40) (20,624 rentable square feet x $2.35/rentable square
foot/month).  Monthly Base Rent for the partial calendar month of March 2000 at
the commencement of the initial term shall be prorated on the basis of a thirty
(30) day month.

(b)           Upon the execution and delivery of this Lease by Lessor and
Lessee, Lessee shall pay to Lessor the sum of Forty-Eight Thousand Four Hundred
Sixty-Six and Forty Hundreths Dollars ($48,466.40) representing the initial
Monthly Base Rent for the entire Premises.

                                (c)           The Monthly Base Rent shall be
adjusted as of each anniversary of the Commencement Date during the initial
term, commencing with the first anniversary of the Commencement Date and
continuing on each anniversary of the Commencement Date thereafter during the
initial lease term (the “Rental Adjustment Date”) to reflect any increases in
the cost of living.  The adjustment shall be calculated upon the basis of the
United States Department of Labor, Bureau of Labor Statistics Consumer Price
Index, all items,  for all Urban Consumers - San Francisco-Oakland-San Jose
(1982-84=100), hereafter referred to as the “Index.”  The Index for said
subgroup published most recently as of the end of the calendar  month
immediately preceding the month in which the Commencement Date occurs shall be
considered the “base Index.”

                                (d)           The Monthly Base Rent shall be
adjusted as of each Rental Adjustment Date to an amount equal to the product
obtained by multiplying the initial Monthly Base Rent for the Premises referred
to in Paragraph 4(a) by a fraction, the numerator of which is the Index most
recently published as of the end of the calendar  month immediately preceding
each Rental Adjustment Date and the denominator of which is the base Index;
provided that in no event shall the Monthly Base Rent be increased on any Rental
Adjustment Date to an amount less than three percent (3%) per annum or more than
six percent (6%) per annum, calculated for each individual year from the
previous Rental Adjustment Date, of the Monthly Base Rent payable before such
Rental Adjustment Date.


                                (e)           When the new Monthly Base Rent is
determined for each Rental Adjustment Date, Lessor shall give Lessee written
notice of the amount of the new Monthly Base Rent and how the new Monthly Base
Rent figure was computed in accordance with subparagraphs 4(c) and 4(d) above. 
Lessee shall pay to Lessor retroactively any unpaid increase in Monthly Base
Rent due from and after the Rental Adjustment Date.  If the Index does not exist
on any Rental Adjustment Date in the same format as referred to in subparagraph
(b), Lessor shall substitute in lieu thereof an index reasonably comparable to
the Index referred to above which is acceptable to Lessee and which is then
published by the Bureau of Labor Statistics, or successor or similar
governmental agency, or if no governmental agency then publishes an index,
Lessor shall substitute therefor any index commonly accepted which is published
by a reputable private organization.

                5.             Additional Rent; Operating Expenses and Taxes.

                                (a)           In addition to the Monthly Base
Rent payable by Lessee pursuant to Paragraph 4, Lessee shall pay to Lessor, as
“Additional Rent,” (i) the operating expenses of the Premises, and (ii) Lessee’s
pro rata share of the operating expenses of Menlo Business Park of which the
Premises are a part, in accordance with Paragraph 5(b) hereof, and (iii) real
property taxes and assessments levied or assessed against the Premises in
accordance with Paragraph 5(c) hereof.  Lessee’s pro rata share of the operating
expenses of Menlo Business Park is 2.39% based upon the ratio of the number of
square feet of the Land to the total number of square feet of land in Menlo
Business Park.  The operating expenses of Menlo Business Park currently include
maintenance of the common areas of Menlo Business Park, parking lot lighting
(cost of electricity and maintenance of the fixtures), maintenance of the
network conduit, all landscape maintenance and irrigation of Menlo Business
Park, Lessor’s insurance coverages of Menlo Business Park, and security patrol. 
The operating expenses of Menlo Business Park may include other items from time
to time during the term of this Lease.  Monthly Base Rent and Additional Rent
are referred to herein collectively as “rent.”

                                (b)           “Operating Expenses,” as used
herein, shall include all direct costs incurred by Lessor in the of management,
operation, maintenance, repair and replacement of the Premises, including the
cost of all maintenance, repairs, and restoration of the Premises performed by
Lessor pursuant to Paragraphs 14(b) and 14(c) hereof, as determined by generally
accepted accounting principles (unless excluded by this Lease), including, but
not limited to:


                                Personal property taxes related to the Premises;
any parking taxes or parking levies imposed on the Premises in the future by any
governmental agency; a pro rata portion of the management fee charged for the
management and operation of Menlo Business Park, in an amount equal to four
percent (4%) of the total gross income received by Lessor from the operation of
Menlo Business Park (including Monthly Base Rent and Additional Rent received
from tenants); water and sewer charges; waste disposal; insurance premiums for
insurance coverages maintained by Lessor pursuant to Paragraph 11(b) hereof;
license, permit, and inspection fees; charges for electricity, heating, air
conditioning, gas, and any other utilities (including, without limitation, any
temporary or permanent utility surcharge or other exaction); security;
maintenance, repair, and replacement of the roof membrane; painting and
repairing, interior and exterior; maintenance and replacement of floor and
window coverings; repair, maintenance, and replacement of air-conditioning,
heating, mechanical and electrical systems, elevators, plumbing and sewage
systems; janitorial service; landscaping, gardening, and tree trimming; glazing;
repair, maintenance, cleaning, sweeping, striping, and resurfacing of the
parking area; exterior Building lighting and parking lot lighting; supplies,
materials, equipment and tools in the maintenance of the Premises; costs for
accounting services incurred in the calculation of Operating Expenses and Taxes
as defined herein; and the cost of any other capital expenditures for any
improvements or changes to the Building which are required by laws, ordinances,
or other governmental regulations adopted after the Commencement Date, or for
any items or capital expenditures voluntarily made by Lessor which are intended
to and have the effect of reducing Operating Expenses; provided, however, that
except for capital improvements required because of Lessee’s specific use of the
Premises, if Lessor is required to or voluntarily makes such capital
improvements, Lessor shall amortize the cost of said improvements over the
useful life of said improvements (together with interest on the unamortized
balance at the rate equal to the effective rate of interest on Lessor’s bank
line of credit at the time of completion of said improvements, but in no event
in excess of twelve percent (12%) per annum) as an Operating Expense in
accordance with generally accepted accounting principles, except that with
respect to capital improvements made to save Operating Expenses such
amortization shall not be at a rate greater than the actual savings in Operating
Expenses.  Operating Expenses shall also include any other expense or charge,
whether or not described herein not specifically excluded by other provisions of
this Lease, which in accordance with generally accepted accounting principles
would be considered an expense of managing, operating, maintaining, and
repairing the Premises.

                                (c)           Real property taxes and
assessments upon the Premises, during each lease year or partial lease year
during the term of this Lease are referred to herein as “Taxes.”


                                As used herein, “Taxes” shall mean:

                                                (1)           all real estate
taxes, assessments and any other taxes levied or assessed against the Premises
including the Land, the Building, all improvements located thereon, including
any increase in Taxes resulting from a reassessment following any transfer of
ownership of the Premises or any interest therein; and

                                                (2)           all other taxes
which may be levied in lieu of real estate taxes, assessments, and other fees,
charges, and levies, general and special, ordinary and extraordinary, unforeseen
as well as foreseen, of any kind and nature by any authority having the direct
or indirect power to tax, including without limitation any governmental
authority or any improvement or other district or division thereof, for public
improvements, services, or benefits which are assessed, levied, confirmed,
imposed, or become a lien (i) upon the Premises, and/or any legal or equitable
interest of Lessor in any part thereof; or (ii) upon this transaction or any
document to which Lessee is a party creating or transferring any interest in the
Premises; and (iii) any tax or excise, however described, imposed in addition
to, or in substitution partially or totally of, any tax previously included
within the definition of “Taxes” or any tax the nature of which was previously
included in the definition “Taxes.”

                                                Not included within the
definition of “Taxes” are any net income, profits, transfer, franchise, estate
or inheritance taxes imposed by any governmental authority.  “Taxes” also shall
not include penalties or interest charges assessed on delinquent Taxes so long
as Lessee is not in default in the payment of Monthly Base Rent or Additional
Rent.

                                                With respect to any assessments
which may be levied against or upon the Premises, or the Land, which under the
laws then in force may be evidenced by improvement or other bonds, or may be
paid in annual installments, only the amount of such annual installment (with
appropriate proration of any partial year) and statutory interest shall be
included within the computation of the annual Taxes levied against the Premises,
the Building and Improvements thereon, and the Land.

                                (d)           The following costs (“Costs”)
shall be excluded from the definition of Operating Expenses:

                                                (1)           Costs occasioned
by the act, omission or violation of law by Lessor, or its respective agents,
employees or contractors;

                                                (2)           Costs for which
Lessor receives reimbursement from others, including reimbursement from
insurance;

                                                (3)           Interest, charges
and fees incurred on debt or payments on any deed of trust or ground lease on
the Premises;


                                                (4)           Advertising or
promotional costs or other costs incurred by Lessor in procuring tenants for the
Premises or other portions of Menlo Business Park;

                                                (5)           Costs incurred in
repairing, maintaining or replacing any structural elements of the Building for
which Lessor is responsible pursuant to Paragraph 14(a) hereof;

                                                (6)           Any wages, bonuses
or other compensation of employees above the grade of building manager and any
executive salary of any officer or employee of Lessor, including fringe benefits
other than insurance plans and tax-qualified benefit plans, or any fee, profit
or compensation retained by Lessor or its affiliates for management and
administration of the Premises in excess of the maximum sum specified in
Paragraph 5(b) of this Lease;

                                                (7)           General office
overhead and general and administrative expenses of Lessor, except as
specifically provided in Paragraph 5(b); and

                                                (8)           Leasing expenses
and broker commissions payable by Lessor.

                                Lessor shall at all times use its best efforts
to operate the Premises in an economically reasonable manner at costs not
disproportionately higher than those experienced by other comparable premises in
the market area in which the Premises are located (Menlo Park).

                                (e)           At the Commencement Date, and as
close as reasonably possible to the end of each calendar year thereafter, Lessor
shall notify Lessee of the Operating Expenses estimated by Lessor for the
calendar year 2000, and for each following calendar year.  Concurrent with such
notice, Lessor shall provide a description of such Operating Expenses and
Taxes.  Commencing on the Commencement Date, and on the first (1st) day of each
calendar month thereafter, Lessee shall pay to Lessor, as Additional Rent,
one-twelfth (1/12th) of the estimated Operating Expenses and Taxes.  If at any
time during any such calendar year, it appears to Lessor that the Operating
Expenses or Taxes for such year will vary from Lessor’s estimate, Lessor may, by
written notice to Lessee, revise Lessor’s estimate for such year and the
Additional Rent and Taxes payments by Lessee for such year shall thereafter be
based upon such revised estimate.  Lessor shall furnish to Lessee with such
revised estimate written verification showing that the actual Operating Expenses
or Taxes are greater than Lessor’s estimate.  The increase in the monthly
installments of Additional Rent and Taxes resulting from Lessor’s revised
estimate shall not be retroactive, but the Additional Rent and Taxes for each
calendar year shall be subject to adjustment between Lessor and Lessee after the
close of the calendar year, as provided below.


                                Not later than ninety (90) days after the
expiration of each calendar year of the term, Lessor shall furnish Lessee a
statement certified by a responsible employee or agent of Lessor (the “Operating
Statement”) with respect to such year, prepared by an employee or agent of
Lessor, showing Operating Expenses and Taxes broken down by component expenses,
Base Taxes and Base Operating Expenses of the Premises broken down by component
expenses, and the total payments made by Lessee on the basis of any previous
estimate of such Operating Expenses and Taxes, all in sufficient detail for
verification by Lessee.  Unless Lessee raises any objections to the Operating
Statement within ninety (90) days after receipt of the same, such statement
shall conclusively be deemed correct and Lessee shall have no right thereafter
to dispute such statement or any item therein or the computation of Operating
Expenses and/or Taxes.  Lessee or its accountants shall have the right to
inspect and audit Lessor’s books and records with respect to this Lease once
each Lease Year to verify actual Operating Expenses and/or Taxes.  Lessor’s
books and records shall be kept in accord with generally accepted accounting
principles.  If Lessee’s audit of the Operating Expenses and/or Taxes for any
year reveals a net overcharge of more than five percent (5%), Lessor promptly
shall reimburse Lessee for the cost of the audit; otherwise, Lessee shall bear
the cost of Lessee’s audit.  If Lessee objects to Lessor’s Operating Statement,
Lessee shall continue to pay on a monthly basis the Operating Expenses and/or
Taxes based upon the prior year’s Operating Statement until the dispute is
resolved.

                                If the Operating Expenses and Taxes for the year
as finally determined exceeds the total payments made by Lessee based on
Lessor’s estimates, Lessee shall pay to Lessor the deficiency, within thirty
(30) days after the receipt of Lessor’s Operating Statement.  If the total
payments made by Lessee based on Lessor’s estimate of the Operating Expenses
and/or Taxes exceed the Operating Expenses and/or Taxes, Lessee’s extra payment,
plus the cost of the audit if charged to Lessor, shall be credited against
payments of Monthly Base Rent and Additional Rent next due hereunder.

                                Notwithstanding the termination of this Lease,
within thirty (30) days after Lessee’s receipt of Lessor’s Operating Statement
or the completion of Lessee’s audit regarding the Operating Expenses and/or
Taxes for the calendar year in which this Lease terminates, Lessee shall pay to
Lessor or shall receive from Lessor, as the case may be, an amount equal to the
difference between the Operating Expenses and/or Taxes for such year, as finally
determined, and the amount previously paid by Lessee on account thereof
(prorated to the expiration date or the termination date of this Lease).


                6.             Payment of Rent.

                                (a)           All rent shall be due and payable
in lawful money of the United States of America at the address of Lessor set
forth in Paragraph 24, “Notices,” without deduction or offset and without prior
demand or notice, unless otherwise specified herein.  Monthly Base Rent and
Additional Rent shall be payable monthly, in advance, on the first day of each
calendar month.  Lessee’s obligation to pay rent for any partial month at the
commencement of the initial term, for the partial month immediately prior to the
Rental Adjustment Date (if the Rental Adjustment Date is other than the first
day of the calendar month), and for any partial month at the expiration or
termination of the lease term shall be prorated on the basis of a thirty (30)
day month.

                                (b)           If any installment of Monthly Base
Rent, Additional Rent or any other sum due from Lessee is not received by Lessor
within five (5) days after the same is due, Lessee shall pay to Lessor an
additional sum equal to five percent (5%) of the amount overdue as a late
charge.  The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Lessor will incur by reason of the late
payment by Lessee.  Acceptance of any late charge shall not constitute a waiver
of Lessee’s default with respect to the overdue amount.  Any amount not paid
within ten (10) days after Lessee’s receipt of written notice that such amount
is due shall bear interest from the date due until paid at the lesser rate of
(1) the prime rate of interest as published in the “Wall Street Journal,” plus
five percent (5%) or (2) the maximum rate allowed by law (the “Interest Rate”),
in addition to the late payment charge.

                                Initials:  Lessor                   Lessee

7.             Security Deposit.

                                (a)           Lessee shall deposit with Lessor
upon execution hereof (1) the sum of One Hundred Forty-Five Thousand Three
Hundred Ninety-Nine and Twenty Hundreths Dollars ($145,399.20) in cash, and
(2) an unconditional irrevocable standby letter of credit issued by a bank with
a banking office in San Mateo County, California (the “Bank”) in the amount of
One Hundred Forty-Five Thousand Three Hundred Ninety-Nine and Twenty Hundreths
Dollars ($145,399.20) in favor of Lessor as beneficiary with an expiration date
of one (1) year from the date of issuance (collectively, the “Security
Deposit”), as security for Lessee’s faithful performance of Lessee’s obligations
under this Lease.  If Lessee fails to pay Monthly Base Rent or Additional Rent
or charges due hereunder, or otherwise defaults under this Lease (as defined in
Paragraph 22), Lessor may use, apply or retain all or any portion of said
Security Deposit to the extent reasonably necessary to cure the default, for the
payment of any amount due Lessor, and to reimburse or compensate Lessor for any
liability, cost, expense, loss or damage (including attorneys’ fees) which
Lessor may suffer or incur by reason thereof.  If Lessor uses or applies all or
any of the cash portion of the Security Deposit, Lessee shall within ten (10)
days after written request therefor deposit moneys with Lessor sufficient to
restore the cash portion of the Security Deposit to the original amount required
by this Lease.  Lessor shall not be required to keep all or any part of the cash
portion of the Security Deposit separate from its general accounts.  The letter
of credit shall provide that the Bank shall pay the amount of the letter of
credit (or such lesser amount as Lessor shall specify) to Lessor upon receipt by
the Bank of a letter signed by a Manager of Lessor certifying (1) that an event
of default by Lessee under this Lease (as defined in Paragraph 22) has occurred
and is continuing, and (2) the amount reasonably estimated by Lessor to cure
such default. The form of the letter of credit shall be subject to Lessor’s
reasonable approval.


(b)           Lessee shall deliver to Lessor annually during the entire Lease
term (and option period, if exercised) at least thirty (30) days prior to the
expiration of the letter of credit then outstanding a new one (1) year
unconditional irrevocable standby letter of credit issued by the Bank in the
form previously approved by Lessor in an amount as hereafter provided, in favor
of Lessor as beneficiary, with the same provision for payment by the Bank
referred to in Paragraph 7(a) above.  Failure of Lessee to deliver to Lessor a
new letter of credit which complies with the foregoing provisions at least
thirty (30) days prior to the expiration of the then outstanding letter of
credit shall constitute a default by Lessee under this Lease, which shall give
Lessor the right to draw on the then outstanding letter of credit.

If no event of default by Lessee under this Lease has occurred and is then
continuing (1) as of the date delivery of the first annual renewal letter of
credit, the first annual renewal letter of credit shall be reduced to Ninety-Six
Thousand Nine Hundred Thirty-Two and Eighty Hundredths Dollars ($96,932.80); (2)
as of the date of delivery of the second annual renewal letter of credit, the
second annual renewal letter of credit shall be reduced to Forty-Eight Thousand
Four Hundred Sixty-Six and Forty Hundredths Dollars ($48,466.40); and (3) upon
the expiration of the second annual renewal letter of credit, no renewal letter
of credit shall be required.  If as of the date for delivery of any annual
renewal letter of credit, or if as of the date thirty (30) days prior to the
expiration of the second annual renewal letter of credit, an event of default by
Lessee under this Lease has occurred and is continuing, Lessee shall deliver to
Lessor a renewal letter of credit in the same amount of the letter of credit
which is expiring.

(c)           Lessor shall, at the expiration or earlier termination of the term
hereof and after Lessee has vacated the Premises, return to Lessee (or, at
Lessor’s option, to the last assignee, if any, of Lessee’s interest herein),
that portion of the cash Security Deposit not used or applied by Lessor, and if
any letter of credit is then held by Lessor, the letter of credit, provided,
that there is then no uncured event of default by Lessee hereunder and there is
then no unsatisfied claim by Lessor against Lessee for damages in the event this
Lease has been terminated.  No part of the Security Deposit shall be considered
to be held in trust, to bear interest or other increment for its use, or to be
prepayment for any moneys to be paid by Lessee under this Lease.

                8.             Use.  Lessee shall use and occupy the Premises
for general office uses, bio-pharmaceutical research and development and
manufacturing, warehousing, and for such other uses which are permitted by
applicable zoning ordinances and the covenants, conditions, and restrictions for
Menlo Business Park and which are reasonably approved by Lessor in writing, and
for no other use or purpose without Lessor’s prior written consent.  Use of the
Premises for the manufacture of integrated circuits or the manufacture of other
electronic components is expressly prohibited.  Any use of the Premises by
Lessee or by any sublessee or assignee approved by Lessor pursuant to Paragraph
17 shall comply with the provisions of this Paragraph 8.


                9.             Hazardous Materials.

                                (a)           The term “Hazardous Materials” as
used in this Lease shall include any substance defined as a “hazardous
substance,” “toxic substance,” “industrial process waste,” or “special waste” in
any Environmental Laws as hereafter defined. Hazardous Materials shall include,
but not be limited to, petroleum, gasoline, natural gas, natural gas liquids,
liquified natural gas, synthetic gas, and/or crude oil or any products,
by-products or fractions thereof.

                                (b)           Lessor represents and warrants
that to the best of John C. Tarlton’s current actual knowledge as of the date of
this Lease (i) no Hazardous Materials are currently present in the building or
at the Premises or the soil, surface water, or groundwater thereof, (ii) no
underground storage tanks are present at the Premises, and (iii) no action,
proceeding or claim is pending or threatened regarding the Building or the
Premises concerning any Hazardous Materials or pursuant to any Environmental
Law.  Lessor further represents and warrants that Lessor has delivered to Lessee
prior to the date of this Lease true, correct and complete copies of all
studies, audits, reports, investigations, inspections, and correspondence in
Lessor’s possession regarding the presence or absence of Hazardous Materials in,
on, under or about the Premises or the Building and/or the compliance or
non-compliance of the Premises or the Building with Environmental Laws.

                                (c)           Lessee shall not engage in any
activity in or on the Premises which constitutes a Reportable Use of Hazardous
Materials without the express prior written consent of Lessor and timely
compliance (at Lessee’s expense) with all Environmental Laws.  “Reportable Use”
shall mean (i) the installation or use of any above or below ground storage
tank, (ii) the generation, possession, storage, use, transportation, or disposal
of Hazardous Materials that require a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of Hazardous
Materials with respect to which any Environmental Law requires that a notice be
given to persons entering or occupying the Premises or neighboring properties. 
Notwithstanding the foregoing, Lessee may use any ordinary and customary
materials reasonably required to be used in the normal course of Lessee’s agreed
use of the Premises, so long as such use is in compliance with all Environmental
Laws, is not a Reportable Use, and does not expose the Premises or neighboring
property to any meaningful risk of contamination or damage or expose Lessor to
any liability therefor.  In addition, Lessor may condition its consent to any
Reportable Use upon receiving such additional assurances as Lessor reasonably
deems necessary to protect itself, the public, the Premises and/or the
environment against damage, contamination, injury and/or liability, including,
but not limited to, the installation (and removal on or before Lease expiration
or termination) of protective modifications (such as concrete encasements)
and/or increasing the Security Deposit.


                                (d)           “Environmental Laws” shall mean
and include any Federal, State, or local statute, law, ordinance, code, rule,
regulation, order, or decree regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic, or dangerous waste,
substance, element, compound, mixture or material, as now or at any time
hereafter in effect including, without limitation, California Health and Safety
Code §§25100 et seq., §§25300 et seq., Sections 25281(f) and 25501 of the
California Health and Safety Code, Section 13050 of the Water Code, the Federal
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §§9601 et seq. (“CERCLA”), the Superfund Amendments and
Reauthorization Act, 42 U.S.C. §§9601 et seq., the Federal Toxic Substances
Control Act, 15 U.S.C. §§2601 et seq., the Federal Resource Conservation and
Recovery Act as amended, 42 U.S.C. §§6901 et seq., the Federal Hazardous
Material Transportation Act, 49 U.S.C. §§1801 et seq., the Federal Clean Air
Act, 42 U.S.C. §7401 et seq., the Federal Water Pollution Control Act, 33 U.S.C.
§1251 et seq., the River and Harbors Act of 1899, 33 U.S.C. §§401 et seq., and
all rules and regulations of the EPA, the California Environmental Protection
Agency, or any other state or federal department, board or any other agency or
governmental board or entity having jurisdiction over the environment, as any of
the foregoing have been, or are hereafter amended.

                                (e)           If Lessee knows, or has reasonable
cause to believe, that Hazardous Materials have come to be located in, on, under
or about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Materials.

                                (f)            Lessee and Lessee’s agents,
employees, and contractors shall not cause any Hazardous Materials to be
discharged into the plumbing or sewage system of the Building or into or onto
the Land underlying or adjacent to the Building in violation of any
Environmental Laws.  Lessee shall promptly, at Lessee’s expense, take all
investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination caused by
Lessee or caused by any of Lessee’s employees, agents, or contractors, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties if such contamination is caused by a release or emission of any
Hazardous Materials by Lessee or by any of Lessee’s employees, agents, or
contractors.


                                (g)           Lessee shall indemnify, defend and
hold Lessor harmless from any and all claims, damages, fines, judgments,
penalties, costs, liabilities or losses (including, without limitation, any and
all sums paid for settlement of claims, attorneys’ fees, consultant and expert
fees) arising during or after the term (as such may be extended) from or in
connection with the presence of Hazardous Materials in or on the Premises, the
Building or Menlo Business Park as a result of Lessee’s breach of the foregoing
covenant, or as a result of the negligence, willful misconduct or other acts of
Lessee, Lessee’s employees, agents, contractors or invitees.  Without limitation
of the foregoing, this indemnification shall include any and all costs incurred
due to any investigation of the site or any cleanup, removal or restoration
mandated by a federal, state or local agency or political subdivision.  The
foregoing indemnity shall survive the expiration or earlier termination of this
Lease.

                                (h)           Lessor shall indemnify, defend and
hold Lessee harmless from any and all claims, damages, fines, judgments,
penalties, costs, liabilities or losses (including, without limitation, any and
all sums paid for settlement of claims, attorneys’ fees, consultant and expert
fees) arising before, during or after the term (as such may be extended) from or
in connection with the presence of Hazardous Materials in or on the Premises,
the Building or Menlo Business Park, unless the (1) Hazardous Materials are
present in whole or in part as a result of the breach of this Lease by Lessee,
or the negligence, willful misconduct, or other acts of Lessee, Lessee’s
employees, agents, contractors or invitees; or (2) such Hazardous Materials have
flowed, diffused, migrated, or percolated into, onto, or under the Premises, the
Building, or Menlo Business Park from other property after the Commencement
Date.  Without limitation of the foregoing, this indemnification shall include
any and all costs incurred due to any investigation of the site or any cleanup,
removal or restoration mandated by a federal, state or local agency or political
subdivision, except to the extent the Hazardous Materials are present as a
result of the negligence, willful misconduct or other acts of Lessee, Lessee’s
agents, employees, contractors or invitees. The foregoing indemnity shall
survive the expiration or earlier termination of this Lease.

                10.           Taxes on Lessee’s Property.  Lessee shall pay
before delinquency any and all taxes, assessments, license fees, and public
charges levied, assessed, or imposed and which become payable during the initial
lease term and any extension thereof upon Lessee’s equipment, fixtures,
furniture, and personal property installed or located in the Premises.


                11.           Insurance.

                                (a)           Lessee shall, at Lessee’s sole
cost and expense, provide and keep in force commencing with the date Lessee
takes early possession of the Premises pursuant to Paragraph 2(c) and continuing
during the initial lease term and the option extension period if exercised, a
general commercial liability insurance policy with a recognized casualty
insurance company qualified to do business in California, insuring against any
and all liability occasioned by any occurrence in, on, about, or related to the
Premises, or arising out of the condition, use, occupancy, alteration or
maintenance of the Premises, and covering the contractual liability referred to
in Paragraph 12(a) of this Lease, having a combined single limit for both bodily
injury and property damage in an amount not less than Five Million Dollars
($5,000,000).  All such insurance carried by Lessee shall be in a form
reasonably satisfactory to Lessor and its mortgage lender and shall be carried
with companies that have a general policyholder’s rating of not less than “A”
and a financial rating of not less than Class “X” in the most current edition of
Best’s Insurance Reports; shall provide that such policies shall not be subject
to material alteration or cancellation except after at least thirty (30) days’
prior written notice to Lessor; and shall be primary as to Lessor.  Prior to the
Commencement Date and upon renewal of such policies not less than fifteen (15)
days prior to the expiration of the term of such coverage, Lessee shall deliver
to Lessor certificates of insurance confirming such coverage, together with
evidence of the payment of the premium therefor, naming Lessor and Lessor’s
property manager as additional insureds.  If Lessee fails to procure and
maintain the insurance required hereunder, Lessor may, but shall not be required
to, order such insurance at Lessee’s expense and Lessee shall reimburse Lessor
for all costs incurred by Lessor with respect thereto.  Lessee’s reimbursement
to Lessor for such amounts shall be deemed Additional Rent, and shall include
all sums disbursed, incurred or deposited by Lessor, including Lessor’s costs,
expenses and reasonable attorneys’ fees with interest thereon at the Interest
Rate.

                                (b)           Lessor shall obtain and carry in
Lessor’s name, as insured, as an Operating Expense of the Premises as provided
in Paragraph 5(b), during the lease term, “all risk” property insurance coverage
(with rental loss insurance coverage for a period of one year), flood insurance,
public liability and property damage insurance, and insurance against such other
risks or casualties as Lessor shall determine, including, but not limited to,
insurance coverages required of Lessor by the beneficiary of any deed of trust
which encumbers the Property, including earthquake insurance coverage insuring
Lessor’s interest in the Premises (including the Tenant Improvement Work
performed pursuant to Paragraph 13 and any other leasehold improvements to the
Premises constructed by Lessor or by Lessee with Lessor’s prior written
approval) in an amount not less than the full replacement cost of the Building
and all other Improvements from time to time.  The proceeds of any such
insurance shall be payable solely to Lessor and Lessee shall have no right or
interest therein.  Lessor shall have no obligation to insure against loss by
Lessee to Lessee’s leasehold improvements installed at Lessee’s expense, or
Lessee’s equipment, fixtures, furniture, or other personal property of Lessee in
or about the Premises occurring from any cause whatsoever.  Lessor’s public
liability insurance shall provide for contractual liability referred to in
Paragraph 12(b) of this Lease.


                                (c)           Notwithstanding anything to the
contrary contained in this Lease, the parties release each other, and their
respective authorized representatives, employees, officers, directors,
shareholders, managers, members, assignees, subtenants, and property managers,
from any claims for damage to any person or to the Premises and to the fixtures,
personal property, leasehold improvements and alterations of either Lessor or
Lessee in or on the Premises that are caused by or result from risks required by
this Lease to be insured against or actually insured against under any property
insurance policies carried by the parties and in force at the time of any such
damage, whichever is greater. This waiver applies whether or not the loss is due
to the negligent acts or omissions of Lessor or Lessee or their respective
officers, directors, employees, agents, contractors, or invitees.

                                (d)           Each party shall cause each
property insurance policy obtained by it to provide that the insurance company
waives all right of recovery by way of subrogation against either party in
connection with the above waiver and any damage covered by any policy; provided,
however, that such provision or endorsement shall not be required if the
applicable policy of insurance permits the named insured to waive rights of
subrogation on a blanket basis, in which case the blanket waiver shall be
acceptable.  Neither party shall be liable to the other for any damage caused by
fire or any of the risks insured against under any insurance policy required by
this Lease.

                12.           Indemnification.

                                (a)           Lessee waives all claims against
Lessor for damages to property, or to goods, wares, and merchandise stored in,
upon, or about the Premises, and for injuries to persons in, upon, or about the
Premises from any cause arising at any time, except as may be caused by the
negligence or willful misconduct of Lessor or its employees, agents or
contractors.  Lessee shall indemnify, defend, and hold harmless Lessor from
claims, suits, actions, or liabilities for personal injury, death or for loss or
damage to property that arise from (1) any activity, work, or thing done or
permitted by Lessee in or about the Premises, (2) for bodily injury or damage to
property which arises in or about the Land, the Building, or the Improvements to
the extent the injury or damage to property results from the negligent acts or
omissions of Lessee, its employees, agents or contractors, and (3) based on any
event of default by Lessee in the performance of any obligation on Lessee’s part
to be performed under this Lease.

                                (b)           Lessor shall indemnify, defend,
and hold harmless Lessee from claims, suits, actions, or liabilities for
personal injury, death or for loss or damage to property that arise from (1) any
activity, work, or thing done, permitted or suffered by Lessor in or about the
Premises, (2) for bodily injury or damage to property which arises in or about
the Land, the Building or the Improvements to the extent the injury or damage to
property results from the negligent acts or omissions of Lessor, its employees,
agents or contractors, and (3) based on any breach or default by Lessor in the
performance of any obligation on Lessor’s part to be performed under this Lease.


                                (c)           In the absence of comparative or
concurrent negligence on the part of Lessee or Lessor, their respective agents,
affiliates, and subsidiaries, or their respective officers, directors, members,
employees or contractors, the foregoing indemnities by Lessee and Lessor shall
also include reasonable costs, expenses and attorneys’ fees incurred in
connection with any indemnified claim or incurred by the indemnitee in
successfully establishing the right to indemnity.  The indemnitor shall have the
right to assume the defense of any claim subject to the foregoing indemnities
with counsel reasonably satisfactory to the indemnitee.  The indemnitee agrees
to cooperate fully with the indemnitor and its counsel in any matter where the
indemnitor elects to defend, provided the indemnitor shall promptly reimburse
the indemnitee for reasonable costs and expenses incurred in connection with its
duty to cooperate.

                                The foregoing indemnities are conditioned upon
the indemnitee providing prompt notice to the indemnitor of any claim or
occurrence that is likely to give rise to a claim, suit, action or liability
that will fall within the scope of the foregoing indemnities, along with
sufficient details that will enable the indemnitor to make a reasonable
investigation of the claim.

                                When the claim is caused by the joint negligence
or willful misconduct of Lessee and Lessor or by the indemnitor party and a
third party unrelated to the indemnitor party (except indemnitor’s agents,
officers, employees or invitees), the indemnitor’s duty to indemnify and defend
shall be proportionate to the indemnitor’s allocable share of joint negligence
or willful misconduct.

                                (d)           Lessor shall not be liable to
Lessee for any damage because of any act or negligence of any other owner or
occupant of adjoining or contiguous property, nor for overflow, breakage, or
leakage of water, steam, gas, or electricity from pipes, wires, or otherwise in
the Premises or the Building, except to the extent caused by negligence or
willful misconduct of Lessor or Lessor’s employees, agents, or contractors. 
Except as otherwise herein provided, Lessee will pay for damage to the Premises
caused by the misuse or neglect of the Premises by Lessee or its employees,
agents, or contractors, including, but not limited to, the breakage of glass in
the Premises.  Any damage to the Premises caused by other tenants of Menlo
Business Park shall be paid for by such other tenants or by Lessor.

                13.           Tenant Improvement Work.

                                (a)           Lessor shall provide Lessee with a
tenant improvement allowance of One Hundred Three Thousand One Hundred Twenty
Dollars ($103,120) ($5.00 per rentable square foot) (the “Tenant Improvement
Allowance”) to defray a portion of the cost of the real property improvements to
the Premises (“Tenant Improvement Work”) listed on Exhibit “E” attached hereto. 
The entire balance of the cost of the Tenant Improvement Work shall be performed
at Lessee’s expense.

                                (b)           Lessor shall enter into a contract
with a licensed general contractor for the construction of the Tenant
Improvement Work .  The general contractor shall be selected jointly by Lessor
and Lessee from a list of approved contractors prepared by the Lessor.  The
Tenant Improvement Work shall be performed pursuant to the plans and
specifications approved in writing by Lessor and Lessee.


                                (c)           The Tenant Improvement Work shall
be constructed under the direct supervision of Tarlton Properties, Inc., as
construction manager, at a fee of five percent (5%) of hard construction costs
(i.e., the amounts paid to the general contractor, subcontractors, vendors, and
suppliers for labor and materials for the construction of the Tenant
Improvements) as a cost of the Tenant Improvement Work.  The general contractor
shall perform the work pursuant to a negotiated fixed fee guaranteed maximum
price contract.  The work shall be performed on an “open book” basis with a
post-job audit of all costs by a representative from both Lessee and Tarlton
Properties, Inc.

                                (d)           Subject to completion of the
Tenant Improvement Work, Lessee waives all right to make repairs at the expense
of Lessor, or to deduct the costs thereof from the rent, and Lessee waives all
rights under Section 1941 and 1942 of the Civil Code of the State of
California.  At the termination of this Lease, Lessee shall surrender the
Premises in a clean and good condition, except for ordinary wear and tear and
except for damage caused by casualty, the elements, acts of God, a taking by
eminent domain, alterations or other improvements made by Lessee with Lessor’s
prior written consent which Lessee is not required to remove as a condition to
Lessor’s approval of such alterations or improvements.

                14.           Maintenance and Repairs; Alterations; Surrender
and Restoration.

                                (a)           Lessor shall, at Lessor’s sole
expense, keep in good order, condition, and repair and replace when necessary,
the structural elements of the roof (excluding the roof membrane) , and the
structural elements of the foundation and exterior walls (except the interior
faces thereof), of the Building, and other structural elements of the Building
and the Premises as “structural elements” are defined in building codes
applicable to the Building, excluding any alterations, structural or otherwise,
made by Lessee to the Building which are not approved in writing by Lessor prior
to the construction or installation thereof by Lessee.  Lessor shall perform and
construct, and Lessee shall not be responsible for performing or constructing
any repairs, maintenance, or improvements (1) required as a result of any
casualty damage (not caused by the willful or negligent acts or omissions of
Lessee) or as a result of any taking pursuant to the exercise of the power of
eminent domain, or (2) for which Lessor has a right of reimbursement from third
parties based on construction or other warranties, contractor guarantees, or
insurance claims.


                                (b)           Lessor shall provide or cause to
be provided and shall supervise the performance of, as an Operating Expense of
the Premises pursuant to Paragraph 5(b) hereof, all services and work relating
to the operation, maintenance, repair, and replacement, as needed, of the
Premises, including the HVAC, mechanical, electrical, and plumbing systems in
the Building; the interior of the Building; the roof membrane; the outside areas
of the Premises; the janitorial service for the Building; landscaping, tree
trimming, resurfacing and restriping of the parking lot, repairing and
maintaining the walkways; exterior building painting, exterior building
lighting, parking lot lighting, and exterior security patrol.  In the event
Lessee provides Lessor with written notice of the need for any repairs, Lessor
shall commence any such repairs promptly following receipt by Lessor of such
notice and Lessor shall diligently prosecute such repairs to completion. 
Notwithstanding the foregoing, Lessee shall have the option, at its discretion,
to operate, maintain, and repair, as needed, the HVAC systems in the Building
and to provide janitorial services to the Premises, all at its expense and under
its discretion.  Lessee shall engage contractors for the maintenance, repair and
replacement of the HVAC systems from a list of not less than three contractors
that shall have been reasonably approved by Lessor.

                                (c)           Subject to the foregoing and
except as provided elsewhere in this Lease, Lessee shall at all times use and
occupy the Premises in a manner which keeps the Premises in good and safe order,
condition, and repair.  Lessor shall execute and maintain in full force and
effect throughout the term as an Operating Expense of the Premises pursuant to
Paragraph 5(b) a service contract with a recognized air conditioning service
company.  Lessor may, if Lessor determines that it is necessary to do so, obtain
on a semi-annual basis an inspection report of the HVAC system from a separate
HVAC service firm designated by Lessor for the purpose of monitoring the
performance of the HVAC maintenance and repair work performed by the HVAC
service firm which performs the regular repair and maintenance.  The cost of
such inspection report shall be an Operating Expense pursuant to Paragraph 5. 
Subject to the release of claims and waiver of subrogation contained in
Paragraphs 11(c) and 11(d), if Lessor is required to make any repairs to the
Premises by reason of Lessee’s negligent acts or omissions, Lessor may add the
cost of such repairs to the next installment of rent which shall thereafter
become due, and Lessee shall promptly pay the same upon receipt of an invoice
therefor.

                                (d)           Lessee may, from time to time, at
its own cost and expense and without the consent of Lessor make nonstructural
alterations to the interior of the Premises the cost of which in any one
instance is Ten Thousand Dollars ($10,000) or less, and the aggregate cost of
all such work during the term of this Lease does not exceed Fifty Thousand
Dollars ($50,000), provided Lessee first notifies Lessor in writing of any such
nonstructural alterations.  Otherwise, Lessee shall not make any additional
alterations, improvements, or additions to the Premises without delivering to
Lessor a complete set of plans and specifications for such work and obtaining
Lessor’s prior written consent thereto.  If any nonstructural alterations to the
interior of the Premises exceed Ten Thousand Dollars ($10,000) in cost in any
one instance, or exceed the aggregate cost of Fifty Thousand Dollars ($50,000)
during the term of this Lease, Lessee shall employ, at Lessee’s expense, Tarlton
Properties, Inc. as construction manager for such alterations at a fee equal to
five percent (5%) of hard construction costs.  Lessor may condition its consent
to Lessee agreeing in writing to remove any such alterations prior to the
expiration of the lease term and Lessee agreeing to restore the Premises to its
condition prior to such alterations at Lessee’s expense.  Lessor shall advise
Lessee in writing at the time consent is granted whether Lessor reserves the
right to require Lessee to remove any alterations from the Premises prior to the
termination of this Lease.


                                All alterations, trade fixtures and personal
property installed in the Premises solely at Lessee’s expense (“Lessee’s
Property) shall during the term of this Lease remain Lessee’s property and
Lessee shall be entitled to all depreciation, amortization and other tax
benefits with respect thereto.  Upon the expiration or sooner termination of
this Lease all alterations, fixtures and improvements to the Premises, whether
made by Lessor or installed by Lessee at Lessee’s expense, shall be surrendered
by Lessee with the Premises and shall become the property of Lessor.

                                (e)           Lessee, at Lessee’s sole cost and
expense, shall promptly and properly observe and comply with all present and
future orders, regulations, rules, laws, and ordinances of all governmental
agencies or authorities, and the Board of Fire Underwriters.  Any structural
changes or repairs or other repairs or changes of any nature which would be
considered a capital expenditure under generally accepted accounting principles
to the Premises shall be made by Lessor at Lessee’s expense if such structural
repairs or changes are required by reason of the specific nature of the use of
the Premises by Lessee.  If such structural changes or repairs are not required
by reason of the specific nature of Lessee’s use of the Premises, the cost of
such structural changes or repairs shall be treated as an Operating Expense and
amortized in accordance with the provisions of Paragraph 5(b).

                                (f)            Lessee shall surrender the
Premises by the last day of the lease term or any earlier termination date in
accordance with Paragraph 13(h) and this Paragraph 14(f), with all of the
improvements to the Premises, parts, and surfaces thereof clean and free of
debris and in good operating order, condition, and state of repair, ordinary
wear and tear excepted.  “Ordinary wear and tear” shall not include any damage
or deterioration that would have been prevented by good maintenance practice or
by Lessee performing all of its obligations under this Lease.  The obligations
of Lessee shall include the repair of any damage occasioned by the installation,
maintenance, or removal of Lessee’s trade fixtures, furnishings, equipment, and
alterations, and the restoration by Lessee of the Premises to its condition upon
completion of the Phase II Tenant Improvement Work (1) if Lessor’s consent
thereto was conditioned upon such removal and restoration upon expiration or
sooner termination of the Lease term pursuant to Paragraph 14(d), or (2) if
Lessee made any such alterations, additions, or improvements without obtaining
Lessor’s prior written consent in breach of Paragraph 14(d) and within a
reasonable time after the expiration or sooner termination of the Lease term
Lessor gives written notice to Lessee requiring Lessee to perform such removal
and restoration.  Any removal and remediation of Hazardous Materials by Lessee
shall be certified by the San Mateo County Health Department and a copy of such
certification shall be delivered to Lessor.


                15.           Utilities and Services.

                                (a)           Lessor shall contract for and pay
for, and Lessee shall reimburse Lessor therefor pursuant to Paragraph 5(e) as an
Operating Expense, all electricity, gas, water, heat and air conditioning
service, janitorial service, refuse pick-up, sewer charges, and all other
utilities or services supplied to or consumed by Lessee, its agents, employees,
contractors, and invitees on or about the Premises, excluding telephone service
to the Building for which Lessee shall contract and pay directly.  Furthermore,
Lessee shall have the option to contract directly for janitorial services to the
Premises pursuant to Paragraph 14(b).

                                (b)           Lessor shall not be liable to
Lessee for any interruption or failure of any utility services to the Building
or the Premises which is not caused by the negligence or willful acts of Lessor,
or Lessor’s employees, agents, or contractors. Lessee shall not be relieved from
the performance of any covenant or agreement in this Lease because of any such
failure.  Unless such failure is caused by the negligence or willful acts or
omissions of Lessor or Lessor’s employees, agents, or contractors, or by
Lessor’s breach in the performance of Lessor’s express obligations hereunder,
Lessor shall make all repairs to the Premises required to restore such services
to the Premises and the cost thereof shall be payable by Lessee pursuant to
Paragraph 5(e) as a current Operating Expense, or as a capital improvement which
is amortized over its useful life (together with interest thereon) as an
Operating Expense in accordance with generally accepted accounting principles as
described in Paragraph 5(b).

                16.           Liens.  Lessee agrees to keep the Premises free
from all liens arising out of any work performed, materials furnished, or
obligations incurred by Lessee.  Lessee shall give Lessor at least ten (10) days
prior written notice before commencing any work of improvement on the Premises,
the contract price for which exceeds Ten Thousand Dollars ($10,000).  Lessor
shall have the right to post notices of non-responsibility with respect to any
such work.  If Lessee shall, in good faith, contest the validity of any such
lien, claim or demand, then Lessee shall, at its sole expense, defend and
protect itself, Lessor and the Premises against the same, and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof against the Lessor or the Premises.  If Lessor shall
require, Lessee shall furnish to Lessor a surety bond satisfactory to Lessor in
an amount equal to one and one-half times the amount of such contested claim or
demand, indemnifying Lessor against liability for the same, as required by law
for the holding of the Premises free from the effect of such lien or claim.


                17.           Assignment and Subletting.

                                (a)           Except as otherwise provided in
this Paragraph 17, Lessee shall not assign this Lease, or any interest,
voluntarily or involuntarily, and shall not sublet the Premises or any part
thereof, or any right or privilege appurtenant thereto, or suffer any other
person (the agents and servants of Lessee excepted) to occupy or use the
Premises, or any portion thereof, without the prior written consent of Lessor in
each instance pursuant to the terms and conditions set forth below, which
consent shall not be unreasonably withheld, subject to the following provisions.

                                (b)           Prior to any assignment or
sublease which Lessee desires to make, Lessee shall provide to Lessor the name
and address of the proposed assignee or sublessee, and true and complete copies
of all documents relating to Lessee’s prospective agreement to assign or
sublease, a copy of a current financial statement for such proposed assignee or
sublessee, and Lessee shall specify all consideration to be received by Lessee
for such assignment or sublease in the form of lump sum payments, installments
of rent, or otherwise.  For purposes of this Paragraph 17, the term
“consideration” shall include all money or other consideration to be received by
Lessee for such assignment or sublease.  Within ten (10) days after the receipt
of such documentation and other information, Lessor shall (1) notify Lessee in
writing that Lessor elects to consent to the proposed assignment or sublease
subject to the terms and conditions hereinafter set forth; or (2) notify Lessee
in writing that Lessor refuses such consent, specifying reasonable grounds for
such refusal.

                                In deciding whether to consent to any proposed
assignment or sublease, Lessor may take into account reasonable conditions,
including, but not limited to, the following, have been satisfied:

                                                (1)           In Lessor’s
reasonable judgment, the proposed assignee or subtenant is engaged in such a
business, that the Premises, or the relevant part thereof, will be used in such
a manner which complies with Paragraph 8 hereof entitled “Use” and Lessee or the
proposed assignee or sublessee submits to Lessor documentary evidence reasonably
satisfactory to Lessor that such proposed use constitutes a permitted use of the
Premises pursuant to the ordinances and regulations of the City of Menlo Park;

                                                (2)           The proposed
assignee or subtenant is a reputable entity or individual with sufficient
financial net worth so as to reasonably indicate that it will be able to meet
its obligations under this Lease or the sublease in a timely manner; and

                                                (3)           The proposed
assignment or sublease is approved by Lessor’s mortgage lender if such lender
has the right to approve or disapprove proposed assignments or subleases. 
Lessor shall use its good faith efforts to obtain such approval from its lender
within ten (10) days after Lessor is requested to do so.


                                (c)           As a condition to Lessor’s
granting its consent to any assignment or sublease, (1) Lessor may require that
Lessee pay to Lessor, as and when received by Lessee, seventy-five percent (75%)
of the amount of any excess of the consideration to be received by Lessee in
connection with said assignment or sublease over and above the rental amount
fixed by this Lease and payable by Lessee to Lessor, after deducting only
(i) the unamortized cost of the Tenant Improvement Work paid for by Lessee which
remains on the Premises at the effective date of the assignment or on the
commencement date of the sublease which are then in a serviceable condition and
useable by the assignee or sublessee and not demolished or removed by the
assignee or sublessee, (ii) a standard leasing commission payable by Lessee in
consummating such assignment or sublease, and (iii) reasonable attorneys’ fees
incurred by Lessee and Lessor in negotiating and reviewing the assignment or
sublease documentation, all of which costs shall be subject to Lessor’s
reasonable approval; and (2) Lessee and the proposed assignee or sublessee shall
demonstrate to Lessor’s reasonable satisfaction that each of the criteria
referred to in subparagraph (b) above is satisfied.

                                (d)           Each assignment or sublease
agreement to which Lessor has consented shall be an instrument in writing in
form satisfactory to Lessor, and shall be executed by both Lessee and the
assignee or sublessee, as the case may be.  Each such assignment or sublease
agreement shall recite that it is and shall be subject and subordinate to the
provisions of this Lease, that the assignee or sublessee accepts such assignment
or sublease, that Lessor’s consent thereto shall not constitute a consent to any
subsequent assignment or subletting by Lessee or the assignee or sublessee, and,
except as otherwise set forth in a sublease approved by Lessor, agrees to
perform all of the obligations of Lessee hereunder (to the extent such
obligations relate to the portion of the Premises assigned or subleased), and
that the termination of this Lease shall, at Lessor’s sole election, constitute
a termination of every such assignment or sublease.

                                (e)           In the event Lessor shall consent
to an assignment or sublease, Lessee shall nonetheless remain primarily liable
for all obligations and liabilities of Lessee under this Lease, including but
not limited to the payment of rent.

                                (f)            Notwithstanding the foregoing,
Lessee may, without Lessor’s prior written consent and without any participation
by Lessor in assignment and subletting proceeds, sublet a portion or the entire
Premises or assign this Lease to a subsidiary, affiliate, division or
corporation controlled or under common control with Lessee (“affiliate”), or to
a successor corporation related to Lessee by merger, consolidation or
reorganization, or to a purchaser of Lessee’s entire business operations
conducted on the Premises, provided that any such assignee or sublessee shall
have a current verifiable net worth at least equal to that of Lessee as of the
date of the execution of this Lease.  Lessee’s foregoing rights to assign this
Lease shall be subject to the following conditions:  (1) Lessee shall not be in
default hereunder past any applicable cure period; (2) in the case of an
assignment or subletting to an affiliate, Lessee shall remain liable to Lessor
hereunder; and (3) the transferee or successor entity shall expressly assume in
writing Lessee’s obligations hereunder.


                                (g)           Neither the sale nor transfer of
Lessee’s capital stock in any private financing raising equity capital or in a
public offering pursuant to an effective registration statement filed by Lessee
with the Securities and Exchange Commission, or the sale or transfer of Lessee’s
securities at any time after Lessee’s securities are publicly traded , shall be
deemed an assignment, subletting, or other transfer of this Lease or the
Premises, provided, that in the event of the sale, transfer or issuance of
Lessee’s securities in connection with a merger, consolidation, or
reorganization, the conditions set forth in Paragraph 17(f) shall apply.

                                (h)           Subject to the provisions of this
Paragraph 17 any assignment or sublease without Lessor’s prior written consent
shall at Lessor’s election be void.  The consent by Lessor to any assignment or
sublease shall not constitute a waiver of the provisions of this Paragraph 17,
including the requirement of Lessor’s prior written consent, with respect to any
subsequent assignment or sublease.  If Lessee shall purport to assign this
Lease, or sublease all or any portion of the Premises, or permit any person or
persons other than Lessee to occupy the Premises, without Lessor’s prior written
consent (if such consent is required hereunder), Lessor may collect rent from
the person or persons then or thereafter occupying the Premises and apply the
net amount collected to the rent reserved herein, but no such collection shall
be deemed a waiver of Lessor’s rights and remedies under this Paragraph 17, or
the acceptance of any such purported assignee, sublessee, or occupant, or a
release of Lessee from the further performance by Lessee of covenants on the
part of Lessee herein contained.

                                (i)            Lessee shall not hypothecate or
encumber its interest under this Lease or any rights of Lessee hereunder, or
enter into any license or concession agreement respecting all or any portion of
the Premises, without Lessor’s prior written consent which consent Lessor may
grant or withhold in Lessor’s absolute discretion without any liability to
Lessee.  Lessee’s granting of any such encumbrance, license, or concession
agreement shall constitute an assignment for purposes of this Paragraph 17.

                                (j)            In the event of any sale or
exchange of the Premises by Lessor and assignment of this Lease by Lessor,
Lessor shall, upon providing Lessee with written confirmation that Lessor has
delivered any Security Deposit held by Lessor to Lessor’s successor in interest,
be and hereby is entirely relieved of all liability under any and all of
Lessor’s covenants and obligations contained in or derived from this Lease with
respect to the period commencing with the consummation of the sale or exchange
and assignment.

                                (k)           Lessee hereby acknowledges that
the foregoing terms and conditions are reasonable and, therefore, that Lessor
has the remedy described in California Civil Code Section 1951.4 (Lessor may
continue the Lease in effect after Lessee’s breach and abandonment and recover
rent as it becomes due, if Lessee has the right to sublet or assign, subject
only to reasonable limitations).


                18.           Waiver.  The waiver by Lessor or Lessee of any
breach of any term, covenant, or condition contained herein shall not be deemed
to be a waiver of such term, covenant, or condition of any subsequent breach of
the same or any other term, covenant, or condition contained herein.  The
subsequent acceptance of rent hereunder by Lessor shall not be deemed to be a
waiver of any preceding breach by Lessee of any term, covenant, or condition of
this Lease, other than the failure of Lessee to pay the particular rent so
accepted, regardless of Lessor’s knowledge of such preceding breach at the time
of acceptance of such rent.

                19.           Holding Over.  Lessee shall vacate the Premises
and deliver the same to Lessor upon the expiration or sooner termination of this
Lease.  In the event of holding over by Lessee after the expiration or
termination of this Lease, such holding over shall be on a month-to-month
tenancy and all of the terms and provisions of this Lease shall be applicable
during such period, except that Lessee shall pay Lessor as Monthly Base Rent
during such holdover an amount equal to the greater of (i) one hundred fifty
percent (150%) of the Monthly Base Rent in effect at the expiration of the term,
or (ii) the then market rent for comparable research and development/office
space.  If such holdover is without Lessor’s written consent, Lessee shall be
liable to Lessor for all costs, expenses, and consequential damages incurred by
Lessor as a result of such holdover.  The rental payable during such holdover
period shall be payable to Lessor on demand.

                20.           Damage or Destruction.

                                (a)           In the event of a total
destruction of the Building and Improvements during the lease term from any
cause, either party may elect to terminate this Lease by giving written notice
of termination to the other party within thirty (30) days after the casualty
occurs.  A total destruction shall be deemed to have occurred for this purpose
if the Building or the Premises are destroyed to the extent of seventy-five
percent (75%) or more of the replacement cost thereof.  If the Lease is not
terminated, Lessor shall repair and restore the Premises in a diligent manner
and this Lease shall continue in full force and effect, except that Monthly Base
Rent and Additional Rent shall be abated in accordance with Paragraph 20(d)
below.

                                (b)           In the event of a partial
destruction of the Building or the Premises to an extent not exceeding fifty
percent (50%) of the replacement cost thereof and if the damage thereto can be
repaired, reconstructed, or restored within a period of one hundred twenty (120)
days from the date of such casualty, and if the casualty is from a cause which
is insured under Lessor’s “all risk” property insurance, or is insured under any
other coverage then carried by Lessor, Lessor shall forthwith repair the same,
and this Lease shall continue in full force and effect, except that Monthly Base
Rent and Additional Rent shall be abated in accordance with Paragraph 20(d)
below.  If any of the foregoing conditions is not met, Lessor shall have the
option of either repairing and restoring the Building and Improvements, or
terminating this Lease by giving written notice of termination to Lessee within
thirty (30) days after the casualty, subject to the provisions of
Paragraph 20(c).  Notwithstanding the foregoing, Lessor shall not have the right
to terminate this Lease if the cost to repair the damage to the Building or to
restore the Premises would cost less than five percent (5%) of the replacement
cost of the Building, regardless of whether or not the casualty is insured. 
Notwithstanding the foregoing, if the casualty is uninsured, the cost to restore
the Premises exceeds five percent (5%) of the replacement cost, and Lessor
elects to terminate this Lease, Lessee may nullify the effect of such
termination by giving Lessor written notice within ten (10) days after receipt
by Lessee of Lessor’s notice of termination that Lessee elects to restore the
Premises at Lessee’s sole cost, in which event this Lease shall remain in
effect, provided that Rent abatement shall not extend beyond the date that the
restoration is completed, or one hundred twenty (120) days after the casualty,
whichever occurs first.


                                (c)           In the event of a partial
destruction of the Building and Improvements of the Premises to an extent equal
to or exceeding twenty-five percent (25%) but less than seventy-five percent
(75%) of the replacement cost thereof, or if the damage thereto cannot be
repaired, reconstructed, or restored within a period of one hundred twenty (120)
days from the date of such casualty, either Lessor or Lessee may terminate this
Lease by giving written notice of termination to the other within thirty (30)
days after the casualty.

                                Furthermore, if such casualty is from a cause
which is not insured under Lessor’s “all risk” property insurance, or is not
insured under any other insurance carried by Lessor, Lessor may elect to repair
and restore the Building and Improvements (provided that Lessee has not elected
to terminate this Lease pursuant to the first sentence of this Paragraph 20(c)),
or Lessor may terminate this Lease by giving written notice of termination to
Lessee.  Lessor’s election to repair and restore the Building and Improvements
or to terminate this Lease, shall be made and written notice thereof shall be
given to Lessee within thirty (30) days after the casualty.  Notwithstanding the
foregoing, (1) if Lessor has not obtained all necessary governmental permits for
the restoration and commenced construction of the restoration within one hundred
twenty (120) days after the casualty, Lessee may terminate this Lease by written
notice to Lessor given at any time prior to the actual commencement of
construction of the restoration; or (2) if Lessor elects to repair and restore
the Building and Improvements under subparagraph (b) or (c) above, but the
repairs and restoration are not substantially completed within one hundred
eighty (180) days after the casualty, Lessee may terminate this Lease by written
notice to Lessor given within thirty (30) days after the expiration of said
period of one hundred eighty (180) days after the casualty.

                                If this Lease is not terminated by Lessor or
Lessee pursuant to the foregoing provisions, Lessor shall complete the repairs
in a diligent manner and this Lease shall continue in full force and effect,
except that Monthly Base Rent and Additional Rent shall be abated in accordance
with Paragraph 20(d) below.


                                (d)           Subject to the limitation in
Paragraph 20(b) above which applies if Lessee elects to restore the Premises at
Lessee’s expense, in the event of repair, reconstruction, or restoration as
provided herein, the Monthly Base Rent and Additional Rent shall be abated
proportionally in the ratio which the Lessee’s use of the Premises is impaired
during the period of such repair, reconstruction, or restoration, from the date
of the casualty until such repair, reconstruction or restoration is completed.

                                (e)           With respect to any destruction of
the Premises which Lessor is obligated to repair, or may elect to repair, under
the terms of this Paragraph 20, the provisions of Section 1932, Subdivision 2,
and of Section 1933, Subdivision 4, of the Civil Code of the State of California
are waived by the parties.  Lessor’s obligation to repair and restore the
Premises shall include the Tenant Improvement Work referred to in Paragraph 13
and any other leasehold improvements constructed thereafter by Lessor or by
Lessee with Lessor’s prior written consent.  Lessor’s time for completion of the
repairs and restoration of the Premises shall be extended by a period equal to
any delays caused by strikes, labor disputes, unavailability of materials,
inclement weather, acts of God, or other causes beyond Lessor’s control.

                                (f)            In the event of termination of
this Lease pursuant to any of the provisions of this Paragraph 20, the monthly
rent shall be apportioned on a per diem basis and shall be paid to the date of
the casualty.  In no event shall Lessor be liable to Lessee for any damages
resulting to Lessee from the occurrence of such casualty, or from the repairing
or restoration of the Building and Improvements, or from the termination of this
Lease as provided herein, nor shall Lessee be relieved thereby from any of
Lessee’s obligations hereunder, except to the extent and upon the conditions
expressly set forth in this Paragraph 20.

                21.           Eminent Domain.

                                (a)           If the whole or any substantial
part of the Building or the Premises shall be taken or condemned by any
competent public authority for any public use or purpose, the term of this Lease
shall end upon the earlier to occur of  the date when the possession of the part
so taken shall be required for such use or purpose or the vesting of title in
such public authority.  Rent shall be apportioned as of the date of such
termination.  Lessee shall be entitled to receive any damages awarded by the
court for (i) leasehold improvements installed at Lessee’s expense or other
property owned by Lessee, and (ii) reasonable costs of moving by Lessee to
another location in San Mateo County or surrounding areas within the San
Francisco Bay Area.  The entire balance of the award shall be the property of
Lessor.


                                (b)           If there is a partial taking of
the Premises by eminent domain which is not a substantial part of the Building
and the balance of the Premises remains reasonably suitable for continued use
and occupancy by Lessee in Lessee’s reasonable judgment for the purposes
referred to in Paragraph 8, Lessor shall complete any necessary repairs in a
diligent manner and this Lease shall remain in full force and effect with a just
and proportionate abatement of the Monthly Base Rent and Additional Rent, to
reflect the number of square feet of the Premises taken and the number of square
feet remaining.  If after a partial taking, the Premises and parking are not
reasonably suitable for Lessee’s continued use and occupancy for the uses
permitted herein, Lessee may terminate this Lease effective on the earlier of
the date title vests in the public authority or the date possession is taken. 
Subject to the provisions of Paragraph 21(a), the entire award for such taking
shall be the property of Lessor.

                22.           Remedies.  If Lessee fails to make any payment of
rent or any other sum due under this Lease for ten (10) days after receipt by
Lessee of written notice from Lessor; or if Lessee fails to deliver to Lessor a
renewal Letter of Credit which complies with Paragraph 7(b) within the time
period referred to in Paragraph 7(b); or if Lessee breaches any other term of
this Lease for thirty (30) days after receipt by Lessee of written notice from
Lessor (unless such default is incapable of cure within thirty (30) days and
Lessee commences cure within thirty (30) days and diligently prosecutes the cure
to completion within a reasonable time); or if Lessee’s interest herein, or any
part thereof, is assigned or transferred, either voluntarily or by operation of
law (except as expressly permitted by other provisions of this Lease); or if
Lessee makes a general assignment for the benefit of its creditors; or if this
Lease is rejected (i) by a bankruptcy trustee for Lessee, (ii) by Lessee as
debtor in possession, or (iii) by failure of Lessee as a bankrupt debtor to act
timely in assuming or rejecting this Lease; then any of such events shall
constitute an event of default and breach of this Lease by Lessee and Lessor
may, at its option, elect the remedies specified in either subparagraph (a) or
(b) below.  Any such rejection of this Lease referred to above shall not cause
an automatic termination of this Lease.  Whenever in this Lease reference is
made to a default by Lessee, such reference shall refer to an event of default
as defined in this Paragraph 22.

                                (a)           Lessor may repossess the Premises
and remove all persons and property therefrom.  If Lessor repossesses the
Premises because of a breach of this Lease, this Lease shall terminate and
Lessor may recover from Lessee:

                                                (1)           the worth at the
time of award of the unpaid rent which had been earned at the time of
termination including interest thereon at a rate equal to the discount rate
established by the Federal Reserve Bank of San Francisco for member banks, plus
one percent (1%), or the maximum legal rate of interest, whichever is less, from
the time of termination until paid;

                                                (2)           the worth at the
time of award of the amount by which the unpaid rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that Lessee proves could have been reasonably avoided, including
interest thereon at a rate equal to the Federal discount rate plus one percent
(1%) per annum, or the maximum legal rate of interest, whichever is less, from
the time of termination until paid;


                                                (3)           the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss for the same
period that Lessee proves could be reasonably avoided discounted at the discount
rate established by the Federal Reserve Bank of San Francisco for member banks
at the time of the award plus one percent (1%); and

                                                (4)           any other amount
necessary to compensate Lessor for all the detriment proximately caused by
Lessee’s breach or by Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.

                                (b)           If Lessor does not repossess the
Premises, then this Lease shall continue in effect for so long as Lessor does
not terminate Lessee’s right to possession and Lessor may enforce all of its
rights and remedies under this Lease, including the right to recover the rent
and other sums due from Lessee hereunder.  For the purposes of this Paragraph
22, the following do not constitute a repossession of the Premises by Lessor or
a termination of the Lease by Lessor:

                                                (1)           Acts of
maintenance or preservation by Lessor or efforts by Lessor to relet the
Premises; or

                                                (2)           The appointment of
a receiver by Lessor to protect Lessor’s interests under this Lease.

                                (c)           Lessor’s failure to perform or
observe any of its obligations under this Lease or to correct a breach of any
warranty or representation made in this Lease within thirty (30) days after
receipt of written notice from Lessee setting forth in reasonable detail the
nature and extent of the failure referencing pertinent Lease provisions or if
more than thirty (30) days is required to cure the breach, Lessor’s failure to
begin curing within the thirty (30) day period and diligently prosecute the cure
to completion, shall constitute a default.  If Lessor commits a default,
Lessee’s remedy shall be to institute an action against Lessor for damages or
for equitable relief, but Lessee shall not have the right to rent abatement, to
offset against rent, or to terminate this Lease in the event of any default by
Lessor.

                                (d)           Lessor shall have no security
interest or lien on any item of Lessee’s furniture, equipment and other personal
property which is not affixed to the Building (“Lessee’s Personal Property”). 
Within ten (10) days following Lessee’s request, Lessor shall execute documents
reasonably acceptable to Lessee to evidence Lessor’s waiver of any right, title,
lien or interest in Lessee’s Personal Property and giving any lender holding a
security interest or lien on Lessee’s Personal Property reasonable rights of
access to the Premises to remove such Lessee’s Personal Property, provided that
such lender expressly agrees in such document for the benefit of Lessor to
repair at such lender’s expense any damage caused by such removal.


                23.           Lessee’s Personal Property.  If any personal
property of Lessee remains on the Premises after (1) Lessor terminates this
Lease pursuant to Paragraph 22 above following an event of default by Lessee, or
(2) after the expiration of the Lease term or after the termination of this
Lease pursuant to any other provisions hereof, Lessor shall give written notice
thereof to Lessee pursuant to applicable law.  Lessor shall thereafter release,
store, and dispose of any such personal property of Lessee in accordance with
the provisions of applicable law.

                24.           Notices.  All notices, statements, demands,
requests, or consents given hereunder by either party to the other shall be in
writing and shall be personally delivered or sent by United States mail,
registered or certified, return receipt requested, postage prepaid, and
addressed to the parties as follows:

Lessor:

 

Menlo Business Park, LLC

 

 

c/o Tarlton Properties, Inc.

 

 

955 Alma Street

 

 

Palo Alto, California 94301

 

 

 

Lessee:

 

DepoMed, Inc.

 

 

366 Lakeside Drive

 

 

Foster City, California  94404

 

 

 

 

 

Attention:  John Hamilton

 

or to such other address as either party may have furnished to the other as a
place for the service of notice.  Notices shall be deemed given upon receipt or
attempted delivery where delivery is not accepted.  As of the Commencement Date
of this Lease, Lessee’s address for purposes of notice shall be the Premises.

                25.           Estoppel Certificate.  Lessee and Lessor shall
within fifteen (15) days following request by the other party (the “Requesting
Party”), execute and deliver to the Requesting Party an Estoppel Certificate
substantially in the form attached hereto as Exhibit “F” (1) certifying that
this Lease has not been modified and certifying that this Lease is in full force
and effect, or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect; (2)
stating the date to which the rent and other charges are paid in advance, if at
all; (3) stating the amount of any Security Deposit held by Lessor; and (4)
acknowledging that there are not, to the responding party’s knowledge, any
uncured defaults on the part of the Requesting Party hereunder, or if there are
uncured defaults on the part of the Requesting Party, stating the nature of such
uncured defaults.


                26.           Signage.  Lessor shall provide to Lessee space for
Lessee’s sign on the monument sign for the Building located in the landscaped
median in front of the Building.  Lessee may also place Lessee’s vinyl lettering
signage at the glass door entrances to the Building.  All of Lessee’s signage
shall comply with the Menlo Park sign ordinances and regulations and shall be
subject to Lessor’s approval as to the location, size and design thereof.  The
cost of the installation of the vinyl lettering on the monument sign and at the
glass door entrance shall be paid by Lessee.  Any additional signage shall be
subject to Lessor’s prior approval and, if approved, shall be installed at
Lessee’s expense.

                27.           Real Estate Brokers.  Lessor shall pay a leasing
commission to Tarlton Properties, Inc., Lessor’s broker, pursuant to a separate
agreement between Lessor and said broker.  Each party represents and warrants to
the other party that it has not had any dealings with any real estate broker,
finder, or other person with respect to this Lease other than Tarlton
Properties, Inc. who has acted as exclusive leasing agent for Lessor, and
Technology Commercial, Inc. and BT Commercial, who have acted as Lessee’s
agents, and each party shall hold harmless the other party from all damages,
expenses, and liabilities resulting from any claims that may be asserted against
the other party by any broker, finder, or other person with whom the other party
has or purportedly has dealt, other than the above named brokers.

                28.           Subordination; Attornment.

                                (a)           This Lease, without any further
instrument, shall at all times be subject and subordinate to any and all
mortgages and deeds of trust which may now or hereafter affect Lessor’s estate
in the real property of which the Premises form a part, and to all advances made
or hereafter to be made upon the security thereof, and to all renewals,
modifications, consolidations, replacements and extensions thereof.  Lessor
shall use reasonable efforts to cause the beneficiary of any deed of trust
executed by Lessor as trustor after the date hereof  to execute a recognition
and non-disturbance agreement in a form reasonably satisfactory to Lessor,
Lessee and such beneficiary which (i) provides that this Lease shall not be
terminated so long as Lessee is not in default under this Lease, and (ii) that
upon acquiring title to the Premises by foreclosure or otherwise such holder
shall recognize all of Lessee’s rights hereunder which accrue thereafter.

                                (b)           In confirmation of such
subordination, Lessee shall promptly execute any certificate or other instrument
which Lessor may deem proper to evidence such subordination, without expense to
Lessor; provided, however, that if any person or persons purchasing or otherwise
acquiring the real property of which the Premises form a part by any sale, sales
and/or other proceedings under such mortgages and/or deeds of trust, shall elect
to continue this Lease in full force and effect in the same manner and with like
effect as if such person or persons had been named as Lessor herein, then this
Lease shall continue in full force and effect as aforesaid, and Lessee hereby
attorns and agrees to attorn to such person or persons.


                                (c)           If Lessee is notified in writing
of Lessor’s default under any deed of trust affecting the Premises and if Lessee
is instructed in writing by the party giving notice to make Lessee’s rental
payments to beneficiary Lessee shall comply with such request without liability
to Lessor until Lessee receives written confirmation that such default has been
cured by Lessor and that the deed of trust has been reinstated.

                29.           No Termination Right.  Lessee shall not have the
right to terminate this Lease as a result of any default by Lessor and Lessee’s
remedies in the event of a default by Lessor shall be limited to the remedy set
forth in Paragraph 22(c).  Lessee expressly waives the defense of constructive
eviction.

                30.           Lessor’s Entry.  Except in the case of an
emergency and except for permitted entry during Lessee’s normal working hours,
Lessor and Lessor’s agents shall provide Lessee with at least twenty-four (24)
hours’ notice prior to entry of the Premises.  Such entry by Lessor and Lessor’s
agents shall not impair Lessee’s operations more than reasonably necessary. 
Lessor and Lessor’s agents shall at all times be accompanied by Lessee during
any such entry except in case of emergency and except for janitorial work. 
Lessor may enter the Premises without prior notice to Lessee if Lessee has
vacated the Premises.

                31.           Attorneys’ Fees.  If any action at law or in
equity shall be brought to recover any rent under this Lease, or for or on
account of any breach of or to enforce or interpret any of the provisions of
this Lease or for recovery of the possession of the Premises, the prevailing
party shall be entitled to recover from the other party costs of suit and
reasonable attorneys’ fees, the amount of which shall be fixed by the court and
shall be made a part of any judgment rendered.

                32.           Compliance with CC&Rs.  During the term of this
Lease and any option extension period, Lessee shall comply, at Lessee’s expense,
with all of the covenants, conditions, and restrictions affecting the Premises
which are recorded in the Official Records of San Mateo County, California, and
which are in effect as of the date of this Lease.

                33.           Quiet Enjoyment.  Upon payment by Lessee of the
rent for the Premises and the observance  and performance of all of the
covenants, conditions, and provisions on Lessee’s part to be observed and
performed under this Lease, Lessee shall have quiet enjoyment and possession of
the Premises for the entire term hereof subject to all of the provisions of this
Lease.


                34.           General Provisions.

                                (a)           Nothing contained in this Lease
shall be deemed or construed by the parties hereto or by any third person to
create the relationship of principal and agent or of partnership or of joint
venture of any association between Lessor and Lessee, and neither the method of
computation of rent nor any other provisions contained in this Lease nor any
acts of the parties hereto shall be deemed to create any relationship between
Lessor and Lessee other than the relationship of landlord and tenant.

                                (b)           Each and all of the provisions of
this Lease shall be binding upon and inure to the benefit of the parties hereto,
and except as otherwise specifically provided elsewhere in this Lease, their
respective heirs, executors, administrators, successors, and assigns, subject at
all times, nevertheless, to all agreements and restrictions contained elsewhere
in this Lease with respect to the assignment, transfer, encumbering, or
subletting of all or any part of Lessee’s interest in this Lease.

                                (c)           The captions of the paragraphs of
this Lease are for convenience only and shall not be considered or referred to
in resolving questions of interpretation or construction.

                                (d)           This Lease is and shall be
considered to be the only agreement between the parties hereto and their
representatives and agents.  All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein.  There are no other
representations or warranties between the parties and all reliance with respect
to representations is solely upon the representations and agreements contained
in this instrument.

                                (e)           The laws of the State of
California shall govern the validity, performance, and enforcement of this
Lease.  Notwithstanding which of the parties may be deemed to have prepared this
Lease, this Lease shall not be interpreted either for or against Lessor or
Lessee, but this Lease shall be interpreted in accordance with the general tenor
of the language in an effort to reach an equitable result.

                                (f)            Time is of the essence with
respect to the performance of each of the covenants and agreements contained in
this Lease.

                                (g)           Lessee hereby expressly waives any
and all rights of redemption granted by or under any present or future law in
the event of Lessee being evicted or dispossessed for any cause, or in the event
of Lessor obtaining possession of the Premises by reason of the breach by Lessee
of any of the covenants and conditions of the Lease or otherwise.  The rights
given to Lessor herein are in addition to any rights that may be given to Lessor
by any statute or otherwise.

                                (h)           Recourse by Lessee for breach of
this Lease by Lessor shall be expressly limited to Lessor’s interest in the
Premises and the rents, issues and profits therefrom, and in the event of any
such breach or default by Lessor Lessee hereby waives the right to proceed
against any other assets of Lessor or against any other assets of any manager or
member of Lessor.


                                (i)            Any provision or provisions of
this Lease which shall be found to be invalid, void or illegal by a court of
competent jurisdiction, shall in no way affect, impair, or invalidate any other
provisions hereof, and the remaining provisions hereof shall nevertheless remain
in full force and effect.

                                (j)            This Lease may be modified in
writing only, signed by the parties in interest at the time of such
modification.

                                (k)           Each party represents to the other
that the person signing this Lease on its behalf is properly authorized to do
so, and in the event this Lease is signed by an agent or other third party on
behalf of either Lessor or Lessee, written authority to sign on behalf of such
party in favor of the agent or third party shall be provided to the other party
hereto either prior to or simultaneously with the return to such other party of
a fully executed copy of this Lease.

                                (l)            No binding agreement between the
parties with respect to the Premises shall arise or become effective until this
Lease has been duly executed by both Lessee and Lessor and a fully executed copy
of this Lease has been delivered to both Lessee and Lessor.

                                (m)          Lessor and Lessee acknowledge that
the terms and conditions of this Lease constitute confidential information of
Lessor and Lessee.  Neither party shall disseminate orally or in written form a
copy of this Lease, lease proposals, lease drafts, or other documentation
containing the terms, details or conditions contained herein to any third party
without obtaining the prior written consent of the other party, except to the
attorneys, accountants, or other authorized business representatives or agents
of the parties, or except to the extent required to comply with applicable
laws.  Neither Lessor nor Lessee shall make any public announcement of the
consummation of this Lease transaction without the prior approval of the other
party.

                                (n)           The rights and remedies that
either party may have under this Lease or at law or in equity, upon any breach,
are distinct, separate and cumulative and shall not be deemed inconsistent with
each other, and no one of them shall be deemed to be exclusive of any other.

                                (o)           Lessor and Lessee waive any claim
for consequential damages which one may have against the other for breach of or
failure to perform or observe the requirements and obligations created by this
Lease.

                                (p)           Lessor and Lessee each agree to
and they hereby do waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other on any matters
whatsoever arising out of or in any way connected with this Lease, the
relationship of Lessor and Lessee, Lessee’s use or occupancy of the Premises
and/or any claim of injury or damage, and any statutory remedy.

                                (q)           This Lease shall not be recorded.


                IN WITNESS WHEREOF, the Lessor and Lessee have duly executed
this Lease as of the date first set forth herein.

“Lessor”

MENLO BUSINESS PARK, LLC

a California limited liability company

 

 

 

 

By:

 

 

John O. Lewis, Manager

 

 

 

 

By:

 

 

J. O. Oltmans, II, Manager

 

 

 

 

“Lessee”

DEPOMED, INC.,

a California corporation

 

 

 

 

By:

 

 

Its

 

 

 

 

By:

 

 

Its

 

 